Citation Nr: 0842890	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-31 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as a residual of asbestos exposure.  

2.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1946 to 
April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in September 2008.  A transcript of the hearing 
is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See also 
38 U.S.C.A. § 7107(a)(2) (West 2002).  

The initial increased rating claim is addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A respiratory disorder related to asbestos exposure is not 
currently shown.  


CONCLUSION OF LAW

A respiratory disorder, claimed as a residual of asbestos 
exposure, was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
bronchiectasis, if manifest to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for Veterans Claims 
(Court) has observed that there had been no specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor had VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  

However, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular), which provides some 
guidelines for considering compensation claims based on 
exposure to asbestos.  Id.  The Board notes that the DVB 
circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 
(M21-1).  Subsequently, VA has reorganized and revised this 
manual into its current electronic form, M21-1MR.  While the 
form has been revised, the information contained therein has 
remained the same.  

For definitional purposes, "[a]sbestosis is a pneumoconiosis 
due to asbestos particles; pneumoconiosis is a disease of the 
lungs caused by the habitual inhalation of irritant mineral 
or metallic particles."  McGinty, 4 Vet. App. at 429.  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Ch. 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post- 
service asbestos exposure.  Id.  

The most common disease caused by exposure to asbestos is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  M21-1MR, Part VI, Subpart ii, Ch. 2(C)(9)(b).  

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Ch. 2(C)(9)(e).  Some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  M21-1, Part VI, Subpart 
ii, Ch. 2, §C(9)(f).  The relevant factors discussed in the 
manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.  
See VAOPGCPREC 4-2000.  

The veteran contends that, during his active service upon 
various naval ships, he was exposed to asbestos fibers and 
that, as a result of that exposure, he developed a 
respiratory disorder manifested by shortness of breath.  See, 
e.g., September 2008 hearing transcript (T.) at 5-6.  Indeed, 
service personnel records reflect his more than 20-year 
active service with the United States Navy during which time 
he served aboard various ships.  

Service treatment records, however, fail to demonstrate any 
complaints or treatment referable to a respiratory disorder.  
Multiple X-rays taken of the veteran's chest during his 
service were consistently negative.  In addition, the March 
1967 separation examination reflected normal lungs and chest.  
Therefore, the evidence does not show a chronic respiratory 
disorder in service.

At various mental status evaluations completed after 
separation from service, the veteran complained of having 
trouble breathing as a result of in-service asbestos 
exposure.  Reports of these evaluations provide, on Axis III, 
notations regarding the veteran's history of asbestosis.  
Significantly, however, the remainder of the post-service 
medical records includes no references to respiratory 
pathology-and, in particular, do not contain diagnoses of 
any such disability.  

Notably, a report of a VA respiratory examination conducted 
in March 2007 specifically found that the veteran's lungs 
were normal, despite his complaints of shortness of breath on 
exertion.  In fact, although chest X-rays taken at that time 
showed chronic changes at the left lung base, the 
radiographic films illustrated no evidence of an active 
disease.  Indeed, he has admitted that he has not been 
diagnosed with a respiratory disorder.  T. at 6-7.  

Service connection may only be granted for a current 
disability.  When a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability, 
there can be no valid claim), Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability).  

The Board has considered the veteran's statements asserting 
continuity of his respiratory symptomatology.  Indeed, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  As discussed herein, however, 
post-service evidence does not reflect the presence of a 
diagnosis of a respiratory disorder.  Without such evidence, 
continuity cannot be found to be established, either through 
the competent evidence or through the veteran's statements.  

Where, as here, there is no competent evidence of a 
disability, the preponderance of the evidence is against a 
claim for service connection for such a disorder.  See 
38 C.F.R. § 3.385 (2008); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  As such, the appeal is denied.  

The Board has considered the lay statements of record.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the disorder at issue-
has been provided by the medical personnel who have examined 
the veteran during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations and by 
service records obtained and associated with the claims 
folder.  

As such, the Board finds these records to be more probative 
on the issue of service connection than the subjective 
evidence of complaints of shortness of breath since service.  
See Cartright, 2 Vet. App. at 25 (interest in the outcome of 
a proceeding may affect the credibility of testimony).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to him in February 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the service connection issue on 
appeal and of his and VA's respective duties for obtaining 
evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter the RO 
effectively satisfied the remaining notice requirements with 
respect to the service connection issue on appeal.  The 
timing defect of this letter was cured by the RO's subsequent 
readjudication of this claim and issuance of supplemental 
statements of the case (SSOCs) in May 2007 and June 2008.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained, and associated with the claims 
folder, copies of records of post-service treatment that the 
veteran received.  Also, in March 2007, he was accorded a 
pertinent VA examination.  In addition, he was provided an 
opportunity to set forth his contentions during the hearing 
conducted before the undersigned VLJ in September 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of this service 
connection claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of this issue.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a respiratory disorder, claimed as a 
residual of asbestos exposure, is denied.  


REMAND

The veteran was last accorded a VA audiological examination 
in March 2007.  Since then, he has described a worsening of 
his hearing acuity.  See, e.g., T. at 4.  In fact, according 
to his recent testimony, in January or February 2008, he 
underwent an audiological evaluation by his treating 
audiologist at a local VA medical center, and the test had 
indeed reflected a decrease in his hearing acuity.  
T. at 3-4.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  As the records of the 
VA audiological evaluation that the veteran in the present 
case purportedly underwent in January or February 2008 are 
not included in the claims folder, an attempt should be made 
to procure a copy of the report of the examination.  If the 
record is not available, he should then be scheduled for a 
new VA audiological examination to determine the current 
nature and extent of his service-connected bilateral hearing 
loss.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO, through the AMC, for the 
following actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  Records of audiological treatment 
and evaluation that the veteran has 
been accorded at the Charleston VA 
Medical Center since January 2008 
should be obtained.  The Board is 
particularly interested in a copy of 
the report of the VA audiological 
examination that he purportedly 
underwent in January or February 2008.  
All available records should be 
associated with the claims folder.  

2.  If the report of the VA 
audiological evaluation that the 
veteran purportedly underwent in 
January or February 2008 is not 
available, he should be scheduled for a 
VA audiological examination to 
determine the current nature and extent 
of his service-connected bilateral 
hearing loss.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including an 
audiological test, should be conducted.  
All pertinent hearing loss which is 
found on examination should be noted in 
the report of the evaluation.  

3.  Following completion of the above, 
the issue of entitlement to an initial 
rating in excess of 20 percent for 
bilateral hearing loss should be 
re-adjudicated.  If the decision 
remains adverse, he should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


